DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claim 1.  The previous 102 rejection is withdrawn.  New rejections are set forth herein.
Claim Objections
Claim 1  objected to because of the following informalities:  In line 45-46 it should be “the upper surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Elswick (US Patent 9,084,514) in view of Fagan (US 6,226,811).
Regarding claim 1, Elswick discloses a shower sandal with integrated foot cleaners, massagers, and exfoliators comprising: 
a sole (Item 80);  
5a medial sidewall (Figure 4 Item 95 left); 
a lateral sidewall (Figure 4 Item 95 right); 
a bridge (Item 85); 
a plurality of bristles (Items 100, 105, 110, and 120); 
the sole comprising a forefoot section, a midfoot section, and a hindfoot 10section (Annotated Figure 4); 
 the bridge comprising an outer surface (Figure 5 top of page), an inner surface (Figure 5 bottom of page), a soap reservoir (Item 110), and a plurality of dispensing channels (Item 125)
the plurality of bristles comprising a set of sole bristles (Item 100), a set of medial bristles (Item 105), and a set of lateral bristles (Item 105);
the medial sidewall and the lateral sidewall being oppositely positioned of each other across the hindfoot section; 
the medial sidewall being terminally connected onto midfoot section and the hindfoot section;  
15the lateral sidewall being terminally connected onto midfoot section and the hindfoot section (Column 3 Line 61-Column 4 Line 5; Annotated Figure 4; Item 95 being connected to the sole at the midfoot and hindfoot areas); 
the bridge being positioned across the forefoot section; the bridge being terminally connected to the forefoot section (Column 4 Lines 6-25 and Annotate Figure 4 depicts the bridge and sidewalls being separated, making the bridge extend from the sole); and 
the plurality of bristles being adjacently connected to the sole, the medial 20sidewall, the lateral sidewall, and the bridge (Figure 4 Items 100, 105, 110, and 120)
the set of sole bristles being adjacently connected onto an upper surface of the sole; 216/863,718 
each from the set of sole bristles being oriented normal to the upper surface of the sole; 
the set of medial bristles being adjacently connected onto an interior surface of the medial sidewall; 
each from the set of medial bristles being oriented parallel to the upper surface of the sole; 
the set of medial bristles being oriented towards the lateral sidewall; 
the set of lateral bristles being adjacently connected onto an interior surface of the lateral sidewall; 
each from the set of lateral bristles being oriented parallel to the upper surface of the sole; 
the set of lateral bristles being oriented towards the medial sidewall; 
the soap reservoir traversing into the bridge from the outer surface; 
the plurality of dispensing channels traversing into the soap reservoir from the inner surface; 
Elswick fails to explicitly disclose a plurality of massaging mounts;  11the plurality of massaging mounts being interspaced within a set of sole bristles of the plurality of bristles; the plurality of massaging mounts being adjacently connected onto an upper surface of the sole; and  5a height of each massaging mount being higher than a height of each sole bristle.  
Fagan teaches a washing apparatus, wherein a plurality of massaging mounts (Item 22);  11the plurality of massaging mounts being interspaced within a set of sole bristles of the plurality of bristles (Items 20); the plurality of massaging mounts being adjacently connected onto an upper surface of the sole (Item 18); and  5a height of each massaging mount being higher than a height of each sole bristle (Column 2 Lines 25-30 and 40-45).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sole of Elswick to incorporate the longer massaging mounts as discussed by Fagan.  The longer massaging mounts would be able to reach in harder to reach areas such as in between toes (Fagan Column 2).  


    PNG
    media_image1.png
    522
    456
    media_image1.png
    Greyscale

Annotated Figure 4-Elswick
Regarding claim 5, (Original) Elswick in view of Fagan disclose the shower sandal with integrated foot cleaners, massagers, and exfoliators as claimed in claim 1 comprising: the plurality of bristles comprising a set of bridge bristles; the set of bridge bristles being adjacently connected onto an inner surface 20of the bridge; the set of bridge bristles being oriented normal to the inner surface of the bridge; and the set of bridge bristles being oriented towards the sole (Elswick Item 120).  
Regarding claim 14, (Original) Elswick in view of Fagan disclose shower sandal with integrated foot cleaners, massagers, and exfoliators as claimed in claim 1 comprising: a hanging body; and the hanging body being laterally connected onto a front end of the sole (Elswick Figure 1 shows Item 30 being positioned toward the front of the sole).  
Regarding claim 15, (Original) Elswick in view of Fagan disclose the shower sandal with integrated foot cleaners, massagers, and exfoliators as claimed in claim 1 comprising: a plurality of suction cups; and the plurality of suction cups being connected onto a bottom surface of the 25sole (Elswick Item 30; Figure 5).


Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick (US Patent 9,084,514) in view of Fagan (US 6,226,811) in view of Regner (US 6,740,052).
25 Regarding claim 6-11, Elswick discloses the shower sandal with integrated foot cleaners, massagers, and exfoliators as claimed in claim 1.  Elswick fails to disclose: at least one medial exfoliator; the medial exfoliator being externally connected onto a medial side of the sole; and  30the medial exfoliator being extended from the medial sidewall to the bridge; at least one lateral exfoliator; 10the lateral exfoliator being externally connected onto a lateral side of the sole; and the lateral exfoliator being extended from the lateral sidewall to the bridge; at least one rear exfoliator; and the rear exfoliator being externally a rear end of the sole; wherein the exfoliator is selected from the group consisting of a hard abrasive exfoliator, a medium abrasive exfoliator, a soft 5abrasive exfoliator, and combination of thereof.  (Elswick teaches external walls made of plastic)
Regner teaches a foot scrubbing device with an external surface that has a surface made of an abrasive material (Item 21, Column 3 Lines 18-38 and Column 7-23).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the external convex surfaces (medial, lateral, rear and sole) of Elswick to have an abrasive element as taught by Regner.  Doing so would allow a user to utilize the different convex surfaces of Elswick to scrub and smooth the user’s feet (Column 2 Lines 9-14 and 38-41).  Such a modification would allow a user to easily clean all surfaces of their feet (Column 2 Lines 45-54).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that “each and every” bristle from the plurality of sole bristles is not oriented normal to the upper surface of the sole.  The limitation “each and every” does not appear in the claims.  As such the Examiner respectfully disagrees with Applicant’s arguments.  The claims uses the opener “comprising” and require “each from the set of sole bristles”.  Since some of the sole bristles are normal to the upper surface of the sole, the limitations have been met.  Similar arguments are made for the lateral bristles and the medial bristles.	Applicant argues Item 110 of Elswick is not a reservoir.  The Examiner respectfully disagrees.  Although Item 110 is only a hose barb.  This hose barb leads into the hollow cavity Item 115 which traverses the bridge in Figure 4 and is described in Column 4 Lines 6-18 to being a fluid path for the orifices.  Since the fluid path holds fluid which is the requirement of a reservoir, it is considered to meet the limitations of the claim.
Applicant argues the massaging mounts of Fagan cannot meat the limitations of the claims.  The Examiner respectfully disagrees.  Fagan teaches members that can massage in the middle of bristles that are at a larger height than the other bristles.  As such the limitations of the claims have been met.  If applicant thinks the massage mounts requires a particular structure, the Examiner encourages the applicant to include that in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723